This case was argued with that of the Commissioners of Granville against the same defendant. The ground of objection to the Act of 1872-'73, insisted on in this case, is, that by the detaching of a part of the territory and population of Granville, the security of the plaintiff, who is a creditor of that county, will be impaired or altered.
This objection can only be derived from an idea that a creditor merely as such has some sort of a lien on the property of his debtor, so that he cannot honestly part with any of it under any circumstances as long as the debt is unpaid. The moment it is put in this shape the objection is seen to be untenable. In the case of an individual debtor, he can sell his property, provided it be not done with a fraudulent intent, and even in that case, the conveyance is good as to him, though void as to his creditors.
In this case the suspicion of any such intent, even if otherwise it could be entertained, is rebutted by the provision in the Act, that Franklin as between it and Granville, shall assume a just part of the debt of Granville, while as to the creditor, Granville remains liable for the whole. This objection is novel, although if it had force, it might often have been made before in similar cases.